DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a slit disposed between the primary side terminal holes and the secondary side terminal holes;
the transformer being mounted from a side of one surface of the substrate;
the electronic device further comprising an insulating member that is inserted into the slit from a side of the other surface of the substrate;
the insulating member having a protrusion portion that protrudes outside an area defined by virtual lines that are direct extension lines of a width of the slit to the side of the other surface, the protrusion portion being formed at a position more distant from the substrate than an end position of a shortest terminal of the primary side terminals and the secondary side terminals from the other surface of the substrate;
the transformer having a concave portion into which the insulating member is partly inserted between the primary side terminals and the secondary side terminals; and
the insulating member being inserted into the slit and the concave portion from the side of the other surface of the substrate.
a slit between the primary side terminal holes and the secondary side terminal holes in the substrate;
forming a concave portion into which an insulating member is partly inserted between the primary side terminals and the secondary side terminals in the transformer;
mounting the transformer from a side of one surface of the substrate and soldering the transformer; and
inserting the insulating member into the slit and the concave portion from a side of the other surface of the substrate after the completion of mounting the transformer on the substrate;
wherein at this time, the insulating member has a protrusion portion that protrudes outside an area defined by virtual lines that are direct extension lines of a width of the slit to the side of the other surface, the protrusion portion being formed at a position more distant from the substrate than an end position of a shortest terminal of the primary side terminals and the secondary side terminals from the other surface of the substrate.
The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837